Plaintiff attempted to correct the finding by the method provided in General Statutes, §§ 5829, 5830 and 5831; thereafter she abandoned this method for the method provided in General Statutes, § 5832. She has not pursued either method in accordance with our practice. Rules of Supreme Court of Errors, Practice Book, p. 309, § 11, and Form 3, page 313. For these reasons her assignments of error as to corrections claimed in the finding must be disregarded.
Errors predicated upon the failure of the subordinate facts to support the court's conclusions that none of the acts of negligence on the part of the defendant as alleged have been established are very plainly without merit. The subordinate facts do support the conclusions reached by the trial court.
   There is no error.